Case 1:19-cv-00711-DDD-KMT Document 1 Filed 03/08/19 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. _____________________

   KARA M. LACEY,

                     Plaintiff,

   v.

   STARBUCKS CORPORATION d/b/a
   STARBUCKS COFFEE COMPANY, LTD.,
   and VRE ALAMOSA, LLC

                     Defendant.


                                     NOTICE OF REMOVAL


          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Starbucks Corporation

  (“Starbucks”) and VRE Alamosa, LLC (“VRE,” and collectively with Starbucks, “Defendants”)

  hereby give Notice of Removal of Plaintiff’s Complaint and Jury Demand (“Complaint”) from

  the District Court, Alamosa County, Colorado to the United States District Court for the District

  of Colorado. As grounds for this removal, Defendants state as follows:

         1.      On or around February 11, 2019, Plaintiff Kara M. Lacey (“Plaintiff”) filed her

  personal injury Complaint against Defendants in the District Court, Alamosa County, Colorado,

  Case No. 2019CV30012 (“State Court Action”). A copy of the Complaint is attached as

  Exhibit A.

         2.      On February 13, 2019, Plaintiff served Defendants with a copy of the Complaint

  by personal service.




                                                                                             4554433.1
Case 1:19-cv-00711-DDD-KMT Document 1 Filed 03/08/19 USDC Colorado Page 2 of 6




         3.      A United States District Court “shall have original jurisdiction of all civil actions

  where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

  costs, and is between . . . citizens of different States.” 28 U.S.C. § 1332(a).

         4.      For the purposes of 28 U.S.C. § 1332, “a corporation shall be deemed to be a

  citizen of every State and foreign state by which it has been incorporated and of the State or

  foreign state where it has its principal place of business.” 28. U.S.C. § 1332(c).

         5.      According to the second paragraph of the Complaint, Plaintiff is currently a

  Pennsylvania resident. (Ex. A, ¶ 2).

         6.      Defendant Starbucks is a foreign corporation. A copy of the Washington

  Secretary of State Business Profile is attached as Exhibit B. Specifically, Starbucks is a

  Washington corporation in good standing with its principal place of business located at 2401

  Utah Ave. S, MS: S-LA1, Suite 800, Seattle, Washington 98134-1436.

         7.      Defendant VRE is a foreign corporation. A copy of the Texas Secretary of State

  Business Profile is attached as Exhibit C. Specifically, VRE is a Texas limited liability

  company in good standing with its principal place of business located at 1211 S. White Chapel

  Boulevard, Southlake, Texas 76092-9303.

         8.      Defendants have timely filed this Notice within thirty days of the date on which

  Plaintiff first served them with a copy of the initial Complaint. 28 U.S.C. § 1446(b).

         9.      Based on the foregoing, complete diversity exists between Plaintiff and

  Defendants. 28 U.S.C. § 1332(a)(1).

        10.       According to Plaintiff’s Complaint, as a result of the subject incident, Plaintiff

  suffered bodily injury, permanent scarring, mental anguish, loss of capacity for the enjoyment


                                                  -2-
Case 1:19-cv-00711-DDD-KMT Document 1 Filed 03/08/19 USDC Colorado Page 3 of 6




  of life, and pain and suffering. (Ex. A, ¶ 42). This includes allegedly permanent disfigurement

  to her chin, neck, and chest due to second degree burns and associated thermal burns. Plaintiff

  has asserted that she is entitled to at least $100,000 for her alleged injuries.

          11.      Venue is proper in the United States District Court for the District of Colorado

  because it embraces the location where the State Court Action is pending. See 28 U.S.C.

  § 1446(c).

          12.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. The

  parties are completely diverse, the amount in controversy exceeds $75,000, and venue is proper

  in this Court.

          13.      Accordingly, the above-entitled action may be removed to this Court pursuant to

  28 U.S.C. §§ 1441(b) and 1446.

          14.      This Notice is timely pursuant to 28 U.S.C. § 1446(b) in that it has been filed

  within thirty days of the date on which Defendants first received a copy of Plaintiff’s initial

  pleading setting forth the claim for relief upon which the action is based.

          15.      According to 28 U.S.C. § 1446, a State Court Pleading Index is attached as

  Exhibit D. All referenced documents and other served papers in this case will be uploaded as

  required, and constitute, to the best of Defendants’ knowledge, all process, pleadings and orders

  as of this date. Further, pursuant to Local Rule 81.1(c), Defendants state that there are no

  hearings pending in the State Court Action.

          16.      In accordance with 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

  Removal will be filed contemporaneously with the Clerk of the District Court, Alamosa

  County, Colorado. A copy of the “Notice of Filing Notice of Removal” is attached as


                                                   -3-
Case 1:19-cv-00711-DDD-KMT Document 1 Filed 03/08/19 USDC Colorado Page 4 of 6




  Exhibit E.

         17.     Defendants specifically reserve all of their rights under the applicable law.

  Pursuant to Rule 81(c) of the Federal Rules of Civil Procedure, Defendants will present their

  defenses by pleading at the time prescribed therein, and specifically reserve their rights to assert

  any and all defenses in this case, including, but not limited to, any defenses available under

  Rule 12(b) of the Federal Rules of Civil Procedure. Nothing in this Notice of Removal is

  intended as a waiver or relinquishment of such rights.

         18.     Undersigned counsel certifies that copies of this Notice of Removal will be

  promptly provided to all other parties after filing of the Notice.

         19.     The Complaint is hereby removed by Defendants from the District Court,

  Alamosa County, Colorado to the United States District Court for the District of Colorado.




                                                  -4-
Case 1:19-cv-00711-DDD-KMT Document 1 Filed 03/08/19 USDC Colorado Page 5 of 6




         Dated: March 8, 2019
                                           Respectfully submitted,



                                           s/ Michiko A. Brown
                                           Michiko A. Brown
                                           Abigail S. Wallach
                                           DAVIS GRAHAM & STUBBS LLP
                                           1550 17th Street, Suite 500
                                           Denver, CO 80202
                                           Telephone: 303-892-9400
                                           Facsimile: 303-893-1379
                                           Email: miko.brown@dgslaw.com
                                                   abbey.wallach@dgslaw.com

                                           Attorneys for Defendants Starbucks
                                           Corporation and VRE Alamosa, LLC




                                     -5-
Case 1:19-cv-00711-DDD-KMT Document 1 Filed 03/08/19 USDC Colorado Page 6 of 6




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of March, 2019, a true and correct copy of the
  foregoing was served upon the following in the manner indicated below:

   Patrick J. Collins                               ( ) First Class Mail
   Patrice B. Collins                               ( ) Hand Delivery
   COLLINS & COLLINS, LLC                           ( ) Facsimile
   700 17th Street, Suite 1820                      ( ) Overnight Delivery
   Denver, CO 80202                                 ( ) CM/ECF E-Filing System
   Telephone: 303.296.7700                          ( x ) E-Mail
   Facsimile: 303.295.7160
   Email: pcollins@lawcc.us

   Attorneys for Plaintiff


                                                       /s/ Bernadette Marquez
                                                       Bernadette Marquez




                                                 -6-
